 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   GILBERT OSUNA,                              1:18-cv-00717-LJO-GSA-PC
12                Plaintiff,                     ORDER DENYING REQUEST FOR
                                                 RETURN OF DOCUMENTS
13         vs.                                   (ECF No. 38.)
14   M. WADLE, et al.,
15               Defendants.
16

17   I.     BACKGROUND
18          Gilbert Osuna (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983. This case was dismissed on February 8,
20   2019, without prejudice, for failure to exhaust administrative remedies. (ECF No. 34.)
21          On April 16, 2019, Plaintiff filed a request for the court to return documents to him that
22   were filed in this case. (ECF No. 38.)
23   II.    CUSTODY OF DOCUMENTS; REQUEST FOR COPIES
24          Plaintiff explains that he has filed another case, case no. 1:19-00412-JDP, and would like
25   to submit the same 602 appeals forms in the new case that he submitted in the present case.
26   Plaintiff requests the court to send him back the 602 appeals forms.
27          The Eastern District of California is an electronic case management/filing district
28   (CM/ECF). L.R. 133. After a pro se party files a paper document the Clerk transforms the paper

                                                    1
 1   filing into an electronic record and ultimately discards the paper filing. Id. Local Rules require
 2   that all paper files and records of the court remain in the custody of the Clerk. L.R. 138. No one
 3   is permitted to take records, papers, or items belonging to the files of the court from the custody
 4   of the Clerk without a special order of the court and a receipt given by the party obtaining it,
 5   describing it and the date of its receipt. Id.
 6             Plaintiff should not send original exhibits to the court. Plaintiff should retain his original
 7   exhibits and send photocopies to the court. Even if the Clerk has not already discarded the paper
 8   filing, Plaintiff has not shown good cause for the court to issue a special order requiring the Clerk
 9   to relinquish custody of Plaintiff’s documents. Copies of the electronic record are available to
10   Plaintiff; however, the Clerk does not ordinarily provide free copies of case documents to parties.
11   The Clerk charges $.50 per page for copies of documents. See 28 U.S.C. § 1914(a). Copies of
12   up to 20 pages may be made by the Clerk's Office at this court upon written request and
13   prepayment of the copy fees. Plaintiff must submit a request in writing to the Clerk, a
14   sufficiently-large, self-addressed envelope affixed with sufficient postage, and prepayment of
15   copy costs to the Clerk. The fact that the court has granted leave for Plaintiff to proceed in forma
16   pauperis does not entitle him to free copies of documents from the court. Plaintiff’s Complaint,
17   with its exhibits, is 14 pages long. (ECF No. 1.)
18             Based on the foregoing, Plaintiff’s request shall be denied. Plaintiff is advised that in the
19   future he should retain his original exhibits and submit photocopies, and also should retain a copy
20   of any document he submits to the court.
21   III.      CONCLUSION
22             Accordingly, IT IS HEREBY ORDERED that Plaintiff's request for return of his original
23   documents is DENIED.
24
     IT IS SO ORDERED.
25

26          Dated:   April 18, 2019                              /s/ Gary S. Austin
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                         2
